Citation Nr: 0947550	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from August 1966 to 
June 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which, in pertinent part, 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned a 30 percent disability rating, effective 
from June 22, 2005 (the date of the Veteran's original 
claim).  The Veteran appealed for the assignment of a higher 
initial rating.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a decision entered in May 2006, the RO assigned a 
temporary 100 percent evaluation under Paragraph 29, from 
February 16, 2006 to May 31, 2006, based on the Veteran's 
hospitalization for PTSD.  The RO further noted that from 
June 1, 2006, a 30 percent disability rating was warranted 
for the Veteran's service-connected PTSD.  

By a November 2006 rating action, the RO increased the rating 
for the Veteran's PTSD to 50 percent disabling, effective 
from June 22, 2005.  The RO noted that the temporary 100 
percent evaluation under Paragraph 29 remained in effect from 
February 16, 2006 to May 31, 2006, and that from June 1, 
2006, a 50 percent disability rating was warranted for the 
Veteran's service-connected PTSD.  As the Veteran has not 
been granted the maximum benefit allowed (with the exception 
of the period of time from February 16, 2006 to May 31, 
2006), he is presumed to be seeking a higher initial rating 
and the claim is still active.  AB v. Brown, 6 Vet App. 35 
(1993).

The evidence of record raises an intertwined claim of 
entitlement to service connection for alcohol dependence, as 
secondary to the service-connected PTSD.  This claim, and the 
claim for an initial rating in excess of 50 percent for PTSD, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case, the Veteran contends that he is unable to 
obtain and maintain employment due to his service-connected 
PTSD.  In support of his claim, he submitted a medical 
statement in September 2007, which was written by E.W., M.D., 
a staff psychiatrist at the Denver VA Medical Center (VAMC), 
and A.M., MSW, a therapist at the Boulder Vet Center.  In the 
statement, Dr. W. and Ms. M. reported that the Veteran 
continued to experience depressed mood, decreased energy, 
irritability, and insomnia.  In addition, they noted that the 
Veteran currently experienced medical problems which had 
increased his PTSD symptoms.  They indicated that despite 
treatment, it was very clear that the Veteran's PTSD was a 
chronic condition that made it impossible for him to hold any 
kind of competitive employment, now or in the future.  In a 
subsequent VAMC outpatient treatment record, also dated in 
September 2007, Dr. W. noted that the Veteran was receiving 
treatment for chronic obstructive pulmonary disease (COPD) 
and used oxygen.  According to Dr. W., the combination of the 
Veteran's PTSD and his (nonservice-connected) medical 
condition made it clear that he was not able to work to 
support himself.  (Emphasis added.) 

In a December 2007 supplemental statement of the case, the RO 
continued to deny the Veteran's claim for an initial rating 
in excess of 50 percent for PTSD.  The RO noted that the 
Veteran's primary impairment affecting his employability was 
due to alcohol abuse, which was not shown to be related to 
his service-connected PTSD.  There is ample medical evidence 
of (nonservice-connected) alcoholism.

With respect to alcoholism or alcohol dependence, section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed after October 31, 1990, 
[as in this case] payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Court indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Id.

The Board recognizes that in an October 2005 VA psychiatric 
examination, the examiner diagnosed the Veteran with PTSD and 
alcohol abuse and concluded that the alcohol abuse was not 
secondary to the PTSD.  This opinion, however, did not 
specifically address the question of whether the Veteran's 
service-connected PTSD aggravated his alcohol abuse.  In this 
regard, under 38 C.F.R. § 3.310 (a), service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, essentially codified Allen and added language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  While 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) did not 
specifically refer to aggravation in the context of a claim 
for secondary service connection, it cited 38 C.F.R. § 3.310, 
which does provide a basis for secondary service connection 
based upon aggravation.  

In light of foregoing, the Board finds that, as stated in the 
Introduction of this decision, the evidence of record raises 
a claim of entitlement to service connection for alcohol 
dependence, as secondary to the service-connected PTSD.  This 
issue is inextricably intertwined with the claim for a higher 
initial rating for service-connected PTSD that is currently 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). This is 
because a determination regarding the aforementioned service 
connection claim could impact the Veteran's claim for a 
higher initial rating for PTSD.  

Regarding employment, the Veteran essentially contends that 
his PTSD precludes substantially gainful employment.  In 
addition to PTSD, service connection is in effect for 
tinnitus (rated 10 percent) and hearing loss (rated zero 
percent).  A December 2007 RO decision denied the Veteran's 
claim for a total disability rating based upon individual 
unemployability (TDIU) and the Veteran did not file a timely 
notice of disagreement with that decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2009).  Moreover, in 
the only written argument received since the December 2007 RO 
decision denying entitlement to a TDIU, the Veteran's service 
representative (Disabled American Veterans) limited the 
appeal to a 70 percent rating for PTSD.  In these 
circumstances, the Board finds that the further consideration 
of the claim for a TDIU is not required.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the claim for a rating in excess of 50 percent 
for PTSD and the intertwined claim for service connection for 
alcohol dependence secondary to PTSD must be remanded to the 
RO for appropriate development and adjudication.  
Specifically, a new VA psychiatric examination should be 
performed that includes an opinion addressing the question of 
whether the veteran's PTSD aggravated his alcohol dependence.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009), he must be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for alcohol dependence, as 
secondary to service-connected PTSD, to 
include notice of the amendment to 38 
C.F.R. § 3.310, finalized as of October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  
He must also be notified of what portion 
of that evidence VA will secure, and what 
portion he himself must submit.  The 
Veteran must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession. If 
requested, VA will assist him in obtaining 
service medical records or records of 
treatment from private medical 
professionals, or other evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

The notice pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.

2.  The AMC/RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a psychiatric 
examination performed by a psychiatrist or 
psychologist for the purpose of 
determining whether his service-connected 
PTSD aggravated his alcoholism and the 
current severity of his PTSD.  The 
psychiatrist must review the claims file 
and indicate as such in his or her medical 
report.     

Following a review of the relevant medical 
record, the history and clinical 
examination, and any tests that are deemed 
necessary, the psychiatrist is requested 
to answer the following questions:

Is it at least as likely as not that the 
Veteran's alcohol dependence was caused 
or aggravated by his service-connected 
PTSD?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship, 
aggravation, or finding of 
unemployability; less likely weighs 
against the claim.

The psychiatrist is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The psychiatrist is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

If the Veteran's alcohol dependence was 
aggravated by his service-connected PTSD, 
to the extent that is possible, the 
psychiatrist is requested to provide an 
opinion as to approximate baseline level 
of severity of the nonservice-connected 
alcohol dependence (e.g., early stage 
alcoholism to moderate stage; moderate 
stage to late stage of alcoholism) before 
the onset of aggravation.

The psychiatrist must also identify all 
symptoms attributable to the Veteran's 
PTSD and, to the extent possible, assign 
GAF scores for PTSD with alcohol 
dependence and for PTSD alone.

3.  The RO should adjudicate the 
intertwined claim for service connection 
for alcohol dependence, as secondary to 
service-connected PTSD.  Appropriate 
notice of the action taken should then be 
provided to the Veteran and his 
representative in writing.  The Veteran is 
hereby advised that to ensure the Board's 
review of the aforementioned service 
connection claim set forth, the timely 
filing of a notice of disagreement is 
required, followed by the VA's issuance of 
a statement of the case, and then his 
timely submission of a substantive appeal 
in order to perfect the appeal.

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


